 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11
                                                 )
12                                               ) Case No.: SACV 19-00382-CJC(DFMx)
                                                 )
13
     ADAM GHADIRI,                               )
                                                 )
14                                               )
                 Plaintiff,                      )
15                                               ) ORDER DISMISSING CASE WITH
           v.                                    ) PREJUDICE
16                                               )
                                                 )
17
     AMERICAN TIRE DEPOT                         )
                                                 )
18   FULLERTON, ATV, Inc., HYE, LLC,             )
                                                 )
19                                               )
                 Defendants.                     )
20                                               )
                                                 )
21                                               )
                                                 )
22

23
           Plaintiff Adam Ghadiri filed this case on February 27, 2019, asserting claims under
24
     the Americans with Disabilities Act and California’s Unruh Civil Rights Act against
25
     Defendants American Tire Depot Fullerton, ATV, Inc., and HYE, LLC. (Dkt. 1.) On
26
     September 20, 2019, the Court denied Plaintiff’s motion for default judgment because
27
     Plaintiff failed to submit a declaration in compliance with Local Rule 55-1. (Dkt. 23 at
28


                                                 -1-
 1   2.) The Court also dismissed the Complaint without prejudice, explaining that it could
 2   not understand Plaintiff’s ambiguous and contradictory allegations. (Id. at 3.) The Court
 3   specifically pointed to paragraph 9 of Plaintiff’s Complaint as an example of the
 4   confusing nature of Plaintiff’s allegations. (Id.) The Court ordered Plaintiff to file any
 5   amended complaint by October 4, 2019. (Id.)
 6

 7         On October 3, 2019, Plaintiff filed a First Amended Complaint. (Dkt. 24.)
 8   Unfortunately, the First Amended Complaint added no clarifying information, as shown
 9   in a comparison of paragraph 9—the specific paragraph the Court identified as having
10   deficiencies—from the two pleadings:
11

12
                   Complaint (Dkt. 1)                      First Amended Complaint (Dkt. 24)
     Plaintiff went to AMERICAN TIRE                   Plaintiff went to AMERICAN TIRE
13   DEPOT FULLERTON in or about January               DEPOT FULLERTON in or about January
14   2019 for routine business. When entering          2019 for routine business. Upon entering
     the parking lot, Plaintiff noticed there was      the parking lot, Plaintiff noticed there were
15   no handicap parking space and no signs            no signs posted to indicate the location of
16   posted to indicate the location of reserved       reserved handicap parking and there was no
     handicap parking. There was a van access          handicap parking space. There was a van
17   space. However, the paint is faded out and        access space however, the paint is faded out
18   not visible. The condition of the parking         and not visible. The condition of the
     lot, therefore, denied Plaintiff, as a disabled   parking lot, therefore, denied Plaintiff, as a
19   person, full and equal access to the business     disabled person, full and equal access to the
20   and caused him difficulty and frustration in      business and cost him difficulty and
     his attempts to consummate business there.        frustration in his attempts to consummate
21                                                     business there.
22

23         The Court again dismissed Plaintiff’s First Amended Complaint with leave to
24   amend, explaining specifically the reasons it could not understand Plaintiff’s claims:
25

26                As before, the Court cannot understand Plaintiff’s complaint. Is
                  it that there is no handicap parking space? (The Court thinks
27
                  the answer is no, because Plaintiff alleges there was a van
28                access space.) Is it that there was not enough signage on the
                  handicap space? (The Court thinks the answer is no, because
                                                   -2-
 1
                  Plaintiff alleges there was no handicap space, so why would
                  there be a sign?) Is it that there was no sign on the van access
 2                space? (The Court thinks the answer is no, because Plaintiff
 3
                  only seems to allege that there was faded paint as to the van
                  access space.)
 4

 5
     (Dkt. 26.)
 6

 7
           The Court ordered Plaintiff to file any amended complaint by Friday, October 25,
 8
     2019. Three and a half weeks after the deadline, no amended complaint has been filed.
 9
     For this reason, and for the reasons explained in the Court’s orders dismissing Plaintiff’s
10
     complaint and First Amended Complaint (Dkts. 23, 26), the Court DISMISSES
11
     Plaintiff’s case with prejudice.
12

13

14
           DATED:        November 20, 2019
15

16
                                                   __________________________________
17
                                                         CORMAC J. CARNEY
18
                                                   UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                  -3-
